DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in fig.2A items 148 are pointed towards the nuts 149, and item 150 on the right is pointed toward the eyehook on the end of tie 150 and should be labeled 148.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Darling (US 20060170173 A1) in view of Manone (US 20100260586 A1).

Regarding claim 1,  Darling teaches a cart (cart 1, fig.5 and 6, paragraphs [0289-0290]) comprising: an axle (wheel supporting ends 32a, fig.6); at least two wheels arranged on the axle (wheels 30, fig.6); a frame (frame includes supports 10, struts 20, axle member 32, and axle connector 34, fig.6, paragraphs [0281] and [0284]) having support posts extending from the frame configured to support an aquatic vessel (load supports 10 and struts 20 support a boat 2, figs.5-6, paragraphs [0281], [0284], and [0291]); and a kickstand (kickstand 40, figs.4-6, paragraph [0289]). Darlin fails to teach at least two elongated ties having wheel chock. 
	However, Manone teaches at least two elongated ties secured to the frame or the support posts (retracting mechanism 40b secured to horizontal beam 34, figs.2 and 6), each of the at least two elongated ties having a wheel chock (chock 20, fig.6) arranged thereon configured to be removably placed adjacent to one of the at least two wheels to stabilize the cart at rest (chocks 20 are attached to retracting mechanism 40b and are configured to be removeably placed next to wheels 12 of vehicle 14, figs.1 and 6). 
Darling and Manone are both considered to be analogous to the claimed invention because they are in the same field of vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Darling with the teachings of Manone and employ the elongate tie and wheel chock arrangement for each wheel. Attaching elongate ties with wheel chocks on the posts of Darling as taught by Manone would provide a safer and more secure cart arrangement capable of being locked in place.

Regarding claim 2, Darling in combination with Manone, Darling teaches wherein the frame comprises an elongated member (axle members 32 with axle connector 34, fig.6, fig.6) and the support posts comprise at least two support posts secured to and extending from the elongated member (struts 20 and horizontal supports 10 extend from the axle members 32 and axle connector 34, fig.6).

Regarding claim 3, Darling in combination with Manone, Darling teaches wherein each of the at least two support posts are T-shaped support posts (struts 20 and horizontal supports 10 make a T-shape, fig.6) comprising an upright post secured to the frame (struts 20, fig.6) and a cross post secured to the upright post (horizontal supports 10, fig.6), wherein the cross post comprises padding arranged thereon (support cushions 13 on the horizontal supports 10, fig.6, paragraph [0291]).

Regarding claim 4, Darling in combination with Manone, Darling teaches wherein each of the at least two T-shaped support posts is removable from the frame (struts 20 and horizontal supports 10 are removable from the frame member 32 since posts 10 and 20 are secured via a bottom clamping mechanism; figs.1-2 and 6, paragraphs [0281] and [0284]).

Regarding claim 5, Darling in combination with Manone, Darling teaches wherein each of the at least two T-shaped support posts has an adjustable height (vertical strut 20 can include a telescopic shaft making it adjustable in height, paragraph [0276]).

Regarding claim 6, Darling in combination with Manone teaches wherein each of the at least two T-shaped support posts comprises a hook element (Manone, fig.6 the ties 40b are secured to horizontal member 34 via hook eyelets, and when adding the ties and chocks of Manone to the cart of Darling the hook eyelets would attach to horizontal supports 10, fig.6 of Darling), each hook element configured to receive an end of one of the at least two elongated ties (Manone, hook eyelets as seen in figure 6 receives the elongate ties 40b).

Regarding claim 8, Darling in combination with Manone, Darling wherein the kickstand extends from at least one of the cross post of at least one of the T-shaped support posts (kickstand 424 attaches to rails 70 by rail clamp 410, rails 70 extend from apertures 12 in the cross post 10, making the kickstand 424 extend from the cross post 10, figs.13 and 26, paragraphs [0315-0318]).

Regarding claim 11, Darling in combination with Manone, Darling teaches wherein each of the at least two T-shaped support posts can be rotated at least 90 degrees relative to the elongated member (posts 10 and 20 are removeable from the frame member 32 since posts 10 and 20 are secured via a bottom clamping mechanism, such that posts 10 and 20 can removed and rotated 180 degrees and then reattached if desired, paragraphs [0281] and [0284]).

Regarding claim 12, Darling in combination with Manone, Darling teaches wherein the axle is received in the elongated member of the frame (axle 32 is received in the receptacle bore 33 of axle connector 34, fig.6).

Regarding claim 13, Darling in combination with Manone, and a different embodiment of Darling teaches wherein the axle is secured to the frame by a spring release button clip (Darling teaches a spring release button clip 958 which attaches and detaches tubes 956 from tube mid sections 954, figs.43A-C, paragraph [0355]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Darling with the teachings of a different embodiment of Darling and have the spring release clip added on to the axle connector 34. Doing so would allow for a more efficient assembly/disassembly process.

Regarding claim 14, Darling in combination with Manone, Darling teaches wherein the wheels are attached to the axle with a quick release pin (wheels 30 are attached to axle 32a with cotter pins 36 allowing for quick release, fig.6, paragraph [0281]) and wherein the wheels comprise a bushing configured to receive the axle (bushings 30b, figs. 6-7, paragraphs [0280] and [0288]).

Regarding claim 15, Darling in combination with Manone, Darling teaches further comprising a coupling attached to the end of the axle configured to accommodate wheels of variable sizes (Wheels 30 are attached on axle 32a with quick release pin/cotter pin 36, such that wheels 30 can be removed and a different sized diameter wheels can be used, fig.6, paragraph [0281]).

Regarding claim 17, Darling in combination with Manone, Manone teaches wherein the at least two elongated ties are made of a flexible and moldable material (retracting mechanism 40b is formed from a flexible and moldable material such as an elastic cord or helical tension spring, fig.6, paragraph [0037]).

Regarding claim 18, Darling in combination with Manone, Manone teaches wherein the at least two elongated ties are made of a material comprising a wire interior and an exterior comprising a gripping surface (retracting mechanism 40b is formed from a flexible and moldable material such as an elastic cord or helical tension spring, the helical spring having a wire interior and the outer surface of the spring is capable of being gripped by a user, fig.6, paragraph [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Darling (US 20060170173 A1) in view of Manone (US 20100260586 A1), in further view of Oldak (US 20030108410-A1).

Regarding claim 7, Darling in combination with Manone teaches the cart of claim 2, but fail to teach wherein the kickstand is attached to the elongated member of the frame in between the support posts.
However, Oldak teaches a kickstand (stabilizer bar 22, fig.1, paragraph [0024]) is attached to an elongated member (stabilizer block 46 on first end 50 mounted on axle 12 via a clearance hole 48, fig.1, paragraph [0024]) of the frame in between support posts (stabilizer block 46 is mounted between the spacers 14 and 16 with straps 24 and 26, fig.1, paragraph [0024]).
Darling and Oldak are both considered to be analogous to the claimed invention because they are in the same field of watercraft carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kickstand of Darling by employing the stabilizing bar as taught by Oldak. Having the stabilizing bar in the middle of the elongated member between the two support posts allows for a more secured water vessel cart while also reducing the overall weight.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Darling (US 20060170173 A1) in view of Manone (US 20100260586 A1), in further view of Pospicil (US-10583850-B1).

Regarding claim 16, Darling in combination with Manone teaches the cart of claim 1, but fail to teach wherein the axle has an adjustable length.
	However, Pospicil teaches and axle has an adjustable length (cross tube 104 with moveable tubes 105 and 119 are adjustable in length with openings 200 and 108 and hitch pin 109 and clip 110, figs.1-2, column 2 line 59-column 3 line 15 and column 3, lines 32-49). 
Darling and Pospicil are both considered to be analogous to the claimed invention because they are in the same field of transport carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Darling with the teachings of Pospicil and have an adjustable axle. Having an adjustable axle as taught by Pospicil would allow the cart of Darling to accommodate different hull sizes of different size boats, making the cart more versatile, as well as allow for a better fit of all hull sizes. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darling (US 20060170173 A1) in view of Manone (US 20100260586 A1), in further view of Chrisco (US 20050077121 A1).

Regarding claim 19, Darling in combination with Manone teach the cart of claim 1, but fail to teach wherein the wheel chocks comprise a surface having a plurality of bumps, groove or projections thereon to providing a gripping surface.
	However, Chrisco teaches wheel chocks (wheel chock 10, fig.1) comprise a surface (wheel supporting surface 24, fig.1) having a plurality of bumps, groove or projections thereon to providing a gripping surface (wheel engaging ribs 24a, figs.1-2 and 6).
Manone and Chrisco are both considered to be analogous to the claimed invention because they are in the same field of chocks for vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manone with the teachings of Chrisco and have a plurality of bumps on wheel engaging surface. Adding the plurality of bumps as taught by Chrisco to the chock system of Manone would strengthen the overall wheel supporting surface, as well as provide more grip for a safer wheel chock configuration.

Regarding claim 20, Darling in combination with Manone and Chrisco teaches wherein the wheel chocks are configured to grip a side of the aquatic vessel during transport of the aquatic vessel on the cart (Having the chocks 20 of Manone connect to an elastic retracting member 40b makes the chocks 20 capable of being wrapped around the boat 2 of Darling similar to that of straps 50 making the chocks capable of gripping a side of the boat 2 during transport, fig.6 of Manone, figs.5 of Darling).

Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 depends upon claim 8 which is rejected, but claim 9 includes the limitation of “a swivel joint at an intermediate portion of the kickstand adjacent to the cross post configured to enable rotational movement of the kickstand; wherein the kickstand is configured to be retractable into and out of a hollow passage formed through the cross post”. Darling teaches horizontal supports (10) which have apertures (12) for receiving different bracket members (60, 70, fig.12), which can hold a kickstand (424, fig.26). The kickstand (424) has a rail clamp (410) which allows it to pivot on the rails of bracket members (60, 70). The rail clamp (410) would not be able to retract into the aperture (12). It would be obvious to have a kickstand similar to kickstand (40) which is retractable inside hole (22, fig.3) be retractable inside hole (12 on support 10), but this would not teach the swivel joint. For the reasons previously stated it would not have been obvious to modify Darlin without hindsight, making claim 9 have allowable subject matter. 
Claim 10 depends upon claim 9, so claim 10 has the same allowable subject matter as claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Colby (US-9688253-B1) teaches chock deployment apparatus.Hussain (US-20130306411-A1) teaches cart braking system with automatic chocks. Tyson (US-20130270795-A1) teaches cart for watercraft having adjustable axle and supports. Giglio (US-20120118680-A1) teaches wheel chock assembly with ties. Arnold (US-20080185238-A1) teaches wheel immobilizer apparatus and associated method having wheel chocks. Weeks (US-6926292-B1) teaches canoe cart being easily disassembled. Enders (US-4822065-A) teaches collapsible cargo container with cushion on support posts. Breakfield (US-20170369041-A1) teaches automatic wheel chocking system for vehicles.Martinson (US-8387216-B1) teaches tie wrap for bundling objects with wire interior and elastic exterior. GU (CN-204488837-U) teaches canoeing cart with adjustable width. Singh (WO-2012092640-A1) teaches cart for watercraft having adjustable axle and supports. DE-202011105934-U1 teaches a collapsible boat cart with T-shaped supports and kickstands.DE-202009009878-U1 teaches folding boat cart with T-shaped supports. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618